NOTE: The examiner for this application has changed. The new examiner is Sean Aeder.

DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/15/21 has been entered.
 	Claims 1, 2, 4-7, and 10-12 are pending and currently under consideration.

Priority
	The examiner agrees the priority of the instant claims is 10/23/15.

Rejections Withdrawn
	The rejection under 35 U.S.C. 112, second paragraph, is withdrawn.

	The rejections under 35 U.S.C. 112, first paragraph, are withdrawn.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 2, 4-7, and 10 are rejected under 35 U.S.C. 101 because the claimed invention is directed to judicial exception(s) (i.e., a law of nature, a natural phenomenon, and/or an abstract idea) without significantly more. As stated in the 2019 PEG, abstract ideas include mathematical concepts (including mathematical relationships, formulas, equations, and calculations), mental processes (including concepts performed in the human mind), and certain methods of organizing human activity (including managing personal behavior, relationships, or interactions between people). The rationale for this determination is explained below:
Claims 1, 2, 4-7, and 10 are directed to abstract ideas because the claims recite abstract ideas (“Step 2A prong one”) and the judicial exception(s) is/are not integrated into a practical application (“Step 2A prong two”). The “abstract ideas”, both mental processes, are the “obtaining a combined value” step found in “d)” of claim 1 and the “Identifying” step found in “e)” of claim 1. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception(s). A claim that focuses on judicial exception(s) can be shown to recite something “significantly more” than the judicial exception(s) by reciting a meaningful limitation beyond the judicial exceptions. However, in the instant case, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements (when considered both individually and as an ordered combination) are limited to well-understood, routine and conventional limitations of obtaining a sample from a human diagnosed as having SCC-NSCLC stage I or II and, mixing the sample with an antibody that binds CYFRA 21-1 protein and an antibody that binds CEA protein, and measuring the amount or concentration of CYFRA 21-1 protein and CEA protein (“Step 2B”). Well-understood, routine and conventional limitations are not meaningful limitations and are not enough to qualify the claimed method as reciting something “significantly more” than the judicial exception(s) (see Part I.B.1 of the interim Guidance). 
MPEP 2106.05(d)(II) provides a non-limiting list of laboratory techniques recognized by courts as well-understood, routine, conventional activity. These techniques include:
i. Determining the level of a biomarker in blood by any means, Mayo, 566 U.S. at 79, 101 USPQ2d at 1968; Cleveland Clinic Foundation v. True Health Diagnostics, LLC, 859 F.3d 1352, 1362, 123 USPQ2d 1081, 1088 (Fed. Cir. 2017); 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale


Recited active steps of the claims impose no meaningful limit on the scope of the claims, implicate a relevant pre-existing audience, and are recited at a high level of generality such that substantially all methods of using antibodies to detect CYFRA 21-1 protein and CEA protein in any stage I or II SCC-NSCLC sample would conventionally and routinely perform such steps. The prior art demonstrates detecting CYFRA 21-1 protein and CEA protein in stage I and II SCC-NSCLC samples by contacting the samples with antibodies specific for the proteins is routine and conventional. For instance, Hanagiri et al (Lung Cancer, 2011, 74: 112-117), Song et al (Chin Med, 2011, 124(20): 3244-3248), Okamura et al (Lung Cancer, 2013, 80: 45-49), and Blankenburg et al (Tumor Biol, 2008, 29: 272-277, 7/19/18 IDS) teach methods comprising obtaining a sample (including a serum sample obtained prior to tumor resection) from a human having SCC-NSCLC stage I or II and, mixing the sample with an Ass’n for Molecular Pathology v. Myriad Genetics, Inc., 133 S. Ct. 2107, 2117 (2013). 
	In the Reply of 4/15/21, Applicant argues the claims do not monopolize methods that perform various portions of the claims. Applicant further argue the claims are not directed to judicial exceptions. Applicant further argues identifying an individual having SCC-NSCLC stage I or II is to be treated with chemotherapy integrates judicial exceptions into a practical application. 
	The amendments to the claims and the arguments found in the Reply of 4/15/21 have been carefully considered, but are not deemed persuasive. In regards to arguments that the claims do not monopolize methods that perform various portions of the claims, the examiner agrees. However, it is noted that the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements (when considered both individually and as an ordered combination) are limited to well-understood, routine and conventional limitations of obtaining a sample from a human diagnosed as having SCC-NSCLC stage I or II and, mixing the sample with an antibody that binds CYFRA 21-1 protein and an antibody that binds CEA protein, and measuring the amount or concentration of CYFRA 21-1 protein and CEA protein (“Step 2B”). Substantially all methods of 
	In regards to the argument that the claims are not directed to judicial exceptions, the examiner disagrees. Claims 1, 2, 4-7, and 10 are directed to abstract ideas because the claims recite abstract ideas (“Step 2A prong one”) and the judicial exception(s) is/are not integrated into a practical application (“Step 2A prong two”). The “abstract ideas”, both mental processes, are the “obtaining a combined value” step found in “d)” of claim 1 and the “Identifying” step found in “e)” of claim 1.
	In regards to the argument that identifying an individual having SCC-NSCLC stage I or II is to be treated with chemotherapy integrates judicial exceptions into a practical application, the examiner disagrees. Said identifying is a judicial exceptions (“abstract idea”; mental process) and is not a practical application of judicial exceptions. A claim that focuses on judicial exception(s) can be shown to recite something “significantly more” than the judicial exception(s) by reciting a meaningful limitation beyond the judicial exceptions. The judicial exception of “identifying” is not “beyond” judicial exceptions. Rather, the “identifying” is a judicial exception. 

	Allowable Subject Matter
Claims 11-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Misook Yu can be reached on (571)272-0839.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SEAN E AEDER/Primary Examiner, Art Unit 1642